Citation Nr: 0706406	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-08 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1. Entitlement to an increased (compensable) rating for 
pulmonary tuberculosis.

2. Entitlement to an increased (compensable) schedular rating 
for bilateral hearing loss prior to September 7, 2006, and to 
a rating higher than 10 percent on and after that date.

3.  Entitlement to higher ratings for bilateral hearing loss 
for the periods before and after September 7, 2006, on an 
extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to July 
1953.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision 
that denied increased (compensable) ratings for pulmonary 
tuberculosis and bilateral hearing loss.  The veteran filed a 
notice of disagreement (NOD) in September 2002, and the RO 
issued a statement of the case (SOC) in March 2003.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in April 2003.

The veteran testified during hearings before the RO's 
Decision Review Officer (DRO) in June 2004, and before the 
undersigned Veterans Law Judge (VLJ), at the RO, in March 
2006.  Transcripts of those hearings are of record.

In March 2006, the undersigned granted the veteran's motion 
to advance his case on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900 (2006).  

In April 2006, the Board remanded each claim to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development.  After completing the requested action, 
in an October 2006 rating decision, the RO/AMC increased the 
rating for bilateral hearing loss to 10 percent, effective 
September 7, 2006.  Also in October 2006, the RO/AMCcontinued 
the denial of the claim for an increased rating for pulmonary 
tuberculosis and denied a higher rating for bilateral hearing 
loss (as reflected in an October 2006 supplemental SOC 
(SSOC), and returned these matters to the Board for further 
appellate consideration.

The Board's decision on the claims for a higher rating 
pulmonary tuberculosis and for higher ratings for higher 
schedular ratings for bilateral hearing loss are set forth 
below.  The separate claim for higher ratings for bilateral 
hearing loss, on an extra-schedular basis, is addressed in 
the remand following the order; these matters are  being 
remanded to the RO via the AMC, in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The veteran's tuberculosis has been clinically inactive 
since 1955, and there is no evidence of continued disability, 
emphysema, dyspnea on exertion, impairment of health, or 
similar symptoms.

3.  Prior to September 7, 2006, the veteran had level III 
hearing in the right ear and level I hearing in the left ear; 
since September 7, 2006, the veteran has had level VI hearing 
in the right ear and level II hearing in the left ear.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for chronic, 
moderately advanced pulmonary tuberculosis, inactive from 
October 10, 1955, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.7, 4.21, 4.97, Diagnostic Code (DC) 6722 (2006).

2.  The criteria for an increased (compensable) schedular 
rating for bilateral hearing loss prior to September 7, 2006, 
or to  a rating higher than 10 percent on and after that date 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85 (Diagnostic Code 
6100), 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

In May 2006, during the pendency of this appeal, the RO/AMC 
sent the veteran a notice letter informing him that to 
establish entitlement to an increased evaluation for a 
service-connected disability, the evidence had to show that 
such disability had gotten worse.  The letter also told the 
veteran that he could submit evidence showing that his 
service connected pulmonary tuberculosis and bilateral 
hearing loss had increased in severity.  After this letter, 
the veteran and his representative were afforded an 
opportunity to respond before the RO/AMC readjudicated each 
claim (as reflected in the October 2006 SSOC).  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support each claim, 
and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that a pre-rating notice letter in 
January 2002, along with the May 2006 post-rating notice 
letter discussed above, together satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006) (VCAA notification need not 
be contained in a single communication and the law and 
regulations are silent as to the format to be used).  The 
January 2002 letter informed the veteran that VA was working 
on his claims, that it had requested and received copies of 
specified VA medical records, and that if he had any private 
medical records that he wanted VA to review in support of his 
claim, VA could help him get them if he completed and 
returned the enclosed authorization and release forms.  The 
May 2006 letter explained that VA is responsible for 
obtaining relevant records from any Federal agency.  It also 
listed the different types of evidence that the veteran could 
submit and asked the veteran to complete, sign, and return 
authorization and release forms for each non-VA doctor and 
medical care facility that treated him for pulmonary 
tuberculosis and bilateral hearing loss.  The May 2006 letter 
also stated, on page 3 in bold print, "Please provide us 
with any evidence or information you may have pertaining to 
your appeal."

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by a claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents substantially 
meeting the VCAA's notice requirements-addressed above-were 
furnished to the veteran both before and after the May 2002 
rating action on appeal.  However, the Board finds that any 
delay in issuing 38 U.S.C.A. § 5103(a) notice did not affect 
the essential fairness of the adjudication, in that the 
veteran's claims were fully developed and readjudicated after 
notice was provided.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (citing Mayfield, 444 F.3d at 1333-1334; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 492 (2006); 
Pelegrini, 18 Vet. App. at 122-124).  As indicated below, the 
veteran has been afforded several opportunities to present 
information and evidence pertinent to each claim.  As a 
result of RO/AMC development and the Board's April 2006 
remand, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating each claim on appeal.  After the issuance of the 
May 2006 notice letter and additional opportunity to provide 
information and/or evidence pertinent to the claims under 
consideration, the RO/AMC readjudicated the veteran's claims 
on the basis of all the evidence of record in October 2006 
(as reflected in the SSOC).

Hence, the Board finds that any VA failure in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 
2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
this was accomplished in the SOC and SSOCs, and that this 
suffices for Dingess/Hartman.  The Court also held that the 
VA must provide information regarding the effective date that 
may be assigned, and such notice was provided, along with 
additional information regarding disability ratings, in the 
May 2006 letter discussed above as well as a November 2006 
letter.  As with the May 2006 letter addressed above, the 
timing of the November 2006 letter is not shown to prejudice 
the veteran.  In any event, as the  Board herein denies the 
claims for higher schedular ratings, no disability rating or 
effective date is being, or is to be, assigned; hence, there 
is no possibility of prejudice under the notice requirements 
of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims has been accomplished.  The RO/AMC has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining available post-service medical records.  
Also associated with the claims file are the reports of March 
2002 VA pulmonary examination, the May 2002 and September 
2006 audiological evaluations, and the transcripts of the 
veteran's June 2004 and March 2006 RO and Board hearings.  
Significantly, neither the veteran nor his representation has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence in addition to that identified 
above, that needs to be obtained.  The record also presents 
no basis for further development-to include any further 
audiological evaluation, as addressed below-to create any 
additional evidence to be considered in connection with the 
claims.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of each claim 
herein decided, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.

II.  Claims for higher ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which assigns ratings based on the average 
impairment of earning capacity. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  If there is a question as to 
which of two evaluations should apply, the higher evaluation 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating, 
otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 
(2006).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2006).

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A. Pulmonary Tuberculosis

The veteran's pulmonary tuberculosis is currently assigned a 
noncompensable rating under 38 C.F.R. § 4.97, Diagnostic Code 
(DC) DC 6722, applicable to tuberculosis, pulmonary, chronic, 
moderately advanced, inactive.  As indicated in a November 
1955 rating decision, the veteran's tuberculosis had been 
determined to be inactive from October 10, 1955, warranting a 
noncompensable rating as of October 10, 1966.  This rating 
was assigned pursuant to the general rating formula for 
evaluating inactive pulmonary tuberculosis rated prior to  
August 19, 1968.  

Under the applicable general rating formula, a 100 percent 
rating is warranted for two years after the date of 
inactivity, following active tuberculosis which was clinical 
identified during or subsequent to service, a 50 percent 
rating is warranted from four to six years after the date of 
inactivity, a 30 percent rating is warranted for five to 
eleven years after the date of inactivity, a minimum 30 
percent rating is warranted following far advanced lesions 
diagnosed at any time while the disease process was active, a 
20 percent rating is warranted following moderately advanced 
lesions, provided there is continued disability, emphysema, 
dyspnea on exertion, impairment of health, etc., and 
otherwise a noncompensable rating is warranted.  Based on the 
above, since there have been more than eleven years of 
inactivity since 1955, the veteran could only be entitled to 
the higher 20 percent rating if he meets the criteria for 
that rating currently, or the minimum 30 percent rating if he 
met the criteria when the disease was active.

The May 2002 VA examination report indicates that the veteran 
reported minimal symptoms as it related to pulmonary disease, 
such as wheezing, shortness of breath, or pleuritic chest 
pain.  However, after pulmonary function tests (PFT) and 
chest X-rays, the examiner concluded that the PFT was within 
normal limits, with no significant response to the 
bronchodilator and the chest X-rays showed only status post 
right thoracotomy; the diagnosis was history of pulmonary 
tuberculosis, status post antibiotic therapy and right lower 
lobe resection.  The September 2006 VA examination report 
indicates that the veteran had not had active symptoms or 
evidence of active tuberculosis since the early 1950s.  On 
examination, there were some decreased breath sounds on the 
right anterior inferior chest area, the right diaphragm did 
not descend as far as the left on auscultation, there were no 
rales, no rhonchus, and the veteran had excellent inspiration 
and expiration.  Examination of the chest cage showed a 30 
cm. scar along the sixth rib, 3 mm. wide that was not 
disfiguring, impairing or tender, without keloid.  The right 
sixth rib was tender, but there was no significant impairment 
of function secondary to this.  The impression was of status 
post pulmonary tuberculosis, quiescent, with no positive 
documented activity since 1953/1954.  Also noted was status 
post thoracotomy with a good recovery with the scar as 
described, and some sixth rib tenderness in the right thorax.  
The examiner also concluded that the veteran had normal 
pulmonary function for his age and that it is much more 
likely than not that his tuberculosis is inactive.  He 
concluded that the current level of disability is minimal, 
predominantly the resection, but with no pulmonary 
dysfunction and no current pathologies.

The above-noted VA examination findings reflect that there is 
no continued disability, emphysema, dyspnea on exertion, 
impairment of health, or similar symptoms that would warrant 
the next higher, 20 percent rating for pulmonary tuberculosis 
under the general rating formula.  The VAOPT records 
similarly contain no evidence of such symptomatology.  For 
example a September 2003 VAOPT note indicates that the chest 
was clear to auscultation bilaterally, August 2003 VAOPT 
notes indicates the chest was clear to auscultation 
bilaterally, with diminished breath sounds at the bases 
bilaterally, and no wheezing rales or rhonchus (w/r/r), and a 
December 2000 VAOPT note indicates the lungs were clear.  In 
addition, at the September 2005 VA heart examination, the 
veteran's lungs were clear to auscultation.  Moreover, no 
prior medical records relating to the veteran's tuberculosis 
reflect that there were advanced lesions diagnosed at any 
time while the disease process was active warranting 30 
percent rating under the general rating formula.

The Board also notes that, in the February 2007 appellant's 
brief, the veteran's representative stated that the veteran 
reported that his tuberculosis was productive of minimal 
disability, and the he veteran, a retired toxicologist, has 
also asserted that his symptomatology warrants a compensable 
rating for his tuberculosis.  The Board has considered the 
veteran's assertions in adjudicating the claim for an 
increased rating for tuberculosis.  However, there is no 
indication that the veteran has the pulmonary expertise 
render a probative (i.e., persuasive) opinion as to the 
severity of his symptomatology and whether it relates to his 
tuberculosis.  SeeBostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  In any event, the veteran did 
not identify any of the symptomatology that warrants a higher 
rating under DC 6722.  

For the foregoing reasons, the claim for an increased 
(compensable) rating for pulmonary tuberculosis must be 
denied.  In reaching this conclusion, the Board has 
considered applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim for increase, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

B.  Bilateral Hearing Loss

Ratings for hearing loss are determined in accordance with 
the findings obtained through audiometric testing.  
Evaluations of hearing impairment range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from hearing 
impairment, the rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. § 
4.85, Diagnostic Code 6100 (2006).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated, as 
follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.


On the authorized VA audiological evaluation in May 2002 the 
veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
50
60
65
70
61
Left ear
45
40
45
55
46

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 100 percent in the left ear.  

Applying these results to the applicable criteria, under 
Table VI, the right ear pure tone threshold average of 61 
combined with the right ear speech discrimination of 88 
percent results in a Roman numeral designation of III, while 
the left ear pure tone threshold average of 46 when combined 
with the left ear speech recognition of 100 percent results 
in a Roman numeral designation of I.  Under Table VII, the 
combination of level III for the poorer ear combined with 
level I for the better ear warrants a 0 percent, or 
noncompensable rating.

On the authorized VA audiological evaluation in September 
2006, the veteran's pure tone thresholds, in decibels, were as 
follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
60
65
65
75
66
Left ear
55
50
50
70
56

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.  

Applying these results to the applicable criteria, under 
Table VI, the right ear pure tone threshold average of 66 
combined with the right ear speech discrimination of 88 
percent results in a Roman numeral designation of III, while 
the left ear pure tone threshold average of 56 when combined 
with the left ear speech recognition of 84 percent results in 
a Roman numeral designation of II.  Under Table VII, the 
combination of level III for the poorer ear combined with 
level II for the better ear warrants a 0 percent, or 
noncompensable, rating. Here, however, because the veteran's 
right ear pure tone thresholds are all 55 decibels or more, 
the provisions of 38 C.F.R. § 4.86(a) are for application.  
Under Table VIa, the right ear pure tone threshold average of 
66 warrants a Roman numeral designation of V, which is higher 
than the Roman numeral designation of III under Table VI.  
The V is then elevated to VI, and, when combined with the 
left ear designation of II, a rating of 10 percent is 
warranted.

The above analysis reflects that the veteran is properly 
receiving a rating of 10 percent from the date of the 
September 7, 2006 VA examination during which audiological 
testing revealed that the combination of the pure tone 
threshold averages and speech recognition tests warranted 
such a rating under the applicable tables.  Prior to that 
date, the application of those tables to the test results 
warrant a noncompensable rating.  The Board emphasizes, as 
indicated above, that disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned based on 
audiometric evaluations; the Board has no discretion in the 
matter.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In other words, the Board is bound by law to apply 
VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In the February 2007 appellant's brief, the veteran's 
representative argues that VA's audiological testing-in 
particular, in September 2006, performed in a sound 
controlled room-does not accord with the requirement of 
38 C.F.R. § 4.10 (2006) that examiners must furnish "a full 
description of the effects of disability upon the person's 
ordinary activity" (p. 5).  However, the regulation 
specifically applicable to evaluation of hearing impairment, 
38 C.F.R. § 4.85 (2006), specifically states that an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  The only other requirement listed 
for such tests is that examination will be conducted without 
the use of hearing aids.  Both of the above-cited examination 
reports indicate that the hearing evaluations were conducted 
consistent with the requirements of 38 C.F.R. § 4.85(a) 
(2006).  As the examinations complied with the regulation 
specifically applicable to them, and 38 C.F.R. § 4.10 does 
not indicate the type of room-sound controlled or 
otherwise-in which an examination for hearing impairment 
must take place, the Board finds that, contrary to the 
arguments of the veteran's representative, the VA 
audiological evaluations conducted in May 2002 and September 
2006 are consistent with the governing legal authority, and 
thus, adequate for rating purposes.

For all the foregoing reasons, the Board finds a compensable 
rating for bilateral hearing loss before September 7, 2006 
and a rating greater than 10 percent on and after that date 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, given the method of deriving schedular 
ratings for bilateral hearing loss, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

An increased (compensable) rating for pulmonary tuberculosis 
is denied.

An increased (compensable) schedular rating for bilateral 
hearing loss prior to September 7, 2006, and a rating higher 
than 10 percent on and after that date are denied.




REMAND

In the February 2007 appellant's brief, the veteran's 
representative argued that the veteran is entitled evaluation 
of his bilateral hearing loss on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b)(1) (2006) 

The Board notes that, as reflected in the May 2002 and 
October 2006 rating decisions, as well as the March 2003 and 
October 2006 SOC and SSOC, the RO has not considered whether 
the procedures are invoked for assignment of any higher 
rating, on an extra-schedular basis, for the veteran's 
bilateral hearing loss .  Because such evaluation has been 
requested, and to avoid any prejudice to the veteran, the RO 
should address the applicability of the provisions of 
38 C.F.R. § 3.321 (and, if denied, give him and his 
representative notice and an opportunity to respond) in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Prior to adjudicating the question of higher ratings during 
the period in question, on an extra-schedular basis, the RO 
should give the veteran an opportunity to present information 
and evidence pertinent to this claim, notifying him that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should explain 
the respective responsibilities of VA and the veteran in 
obtaining Federal and non-Federal evidence, request that the 
veteran submit all evidence in his possession, and ensure 
that its letter to him meets the requirements of all 
applicable precedent, including the recent decision in 
Dingess/Hartman, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the matter of higher 
ratings for bilateral hearing loss, for the periods before 
and after September 7, 2006, on an  extra-schedular basis.  

Accordingly, the matter remaining on appeal is hereby 
REMANDED to the RO, via the AMC, for the following: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
matter of higher ratings for bilateral 
hearing loss, for the periods before and 
after September 7, 2006, on an extra-
schedular basis. 

The RO should explain the requirements 
for establishing entitlement to a higher 
rating under 38 C.F.R. § 3.321(b)(1) 
(2006), invite the veteran to submit all 
pertinent evidence in his possession 
regarding this claim, and explain the 
type of evidence that is his ultimate 
responsibility to submit as well as the 
type of evidence that VA will obtain.  
The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above-as 
regards notice pertaining to disability 
rating and effective date-and all other 
applicable case law (as appropriate).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the matter of higher 
ratings for bilateral hearing loss, for 
the periods before and after September 7, 
2006, on an extra-schedular basis, in 
light of all pertinent evidence and legal 
authority.

5.  If the claim is denied, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
the appropriate time period for response.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


